Title: To Thomas Jefferson from Theodore Peters, 30 May 1805
From: Peters, Theodore
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Bordeaux 30 Mai 1805.
                  
                  Permettez moi de rappeller a votre Souvenir quilqu’un pour qui vous avez eu des bontés dont le Souvenir lui est cher et ne s’effacera Jamais de sa Mémoire; Oui Monsieur vous daignates me reçevoir en Ami, vous prites un vif Interet a ce qui me regarde et J’en aurais éprouvé une preuve eclatante si votre bonne volonté n’eut été limitée par des devoirs, Je les respecte trop ces devoirs pour que je me serois permis de vous en parler, vos moments d’ailleurs sont trop précieux pour que je vous aurais importuné de mes sollicitations; mais Monsieur Je suis Pere et Pere sensible et comme tel J’ose vous solliciter en faveur d’un de mes Enfants qui élevé a Boston y retourne et desire devenir Citoyen Américain, brave Garcon, ayant le Coeur noble, L’Ame Sensible, Intelligent et de bonne Conduite il est digne de ce titre, accordés le Lui. qu’il puisse aussi éprouver le bonheur de votre sage Administration et Contribuer lui même a celui d’une famille Nombreuse et honête: Vous eutes la bonté Monsieur a Mon depart de L’Amerique de m’assurer que si jamais un de mes Enfants passat sur le Continent vous le recevriez avec bonté, c’est ce qui m’enhardit a cette démarche excusez la en faveur d’un Pere qui desire ardemment le bonheur de ses Enfants.
                  Agreez Mes Voeux pour votre bonheur et l’assurance de Mon profond respect Votre Tres humble et Tres Obeïssant Serviteur
                  
                     Theódore Peters 
                     
                  
               